Citation Nr: 1143032	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  09-22 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability.

2.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome.

3.  Entitlement to an initial rating in excess of 10 percent for a right ankle strain prior to January 26, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1995 to December 2000 and from May 2005 to April 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia which, in pertinent part, granted the Veteran's claims for service connection for a lumbar spine disability, a right ankle disability and a right knee disability.  An initial 10 percent rating was assigned for the Veteran's right knee and lumbar spine disabilities while a noncompensable rating was assigned for his right ankle disability.

A February 2010 rating decision assigned a temporary total rating due to surgical or other treatment requiring convalescence under 38 C.F.R. § 4.30 (2010) for the Veteran's lumbar spine disability.  This temporary total rating was in effect from January 5, 2010 to March 1, 2010.  A June 2010 rating decision extended this temporary total rating period until April 1, 2010;  the Veteran's rating returned to 10 percent as of this date.

In addition, an August 2010 rating decision granted service connection for left sciatic nerve radiculopathy and assigned an initial rating of 20 percent, effective May 21, 2010.

An April 2011 rating decision granted a 20 percent rating for the Veteran's right ankle disability, effective January 27, 2011.

The Veteran testified before the undersigned at a January 2011 RO (Videoconference) hearing.  A hearing transcript has been associated with the claims file.

The issue of entitlement to an increased initial rating for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's right knee disability manifested by subjective complaints of pain, locking, popping and grinding with flexion that was limited to 113 degrees, at worst; there was no evidence of extension that was limited to 30 degrees, recurrent subluxation, lateral instability, malunion of the tibia and fibula, ankylosis, arthritis or additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain following repetitive movements.

2.  The Veteran's right ankle disability manifested by subjective complaints of swelling, popping, grinding and pain with dorsiflexion that was limited to zero degrees, at worst; there was no evidence of ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for right knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.20, 4.27, 4.71, 4.71a, 5003, 5024, 5256-5262 (2010).

2.  The criteria for an initial rating of 20 percent for a right ankle strain are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.71, 4.71a, 5270-5273 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.            §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R.     §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The instant appeals arise from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The filing of a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman, supra.

Where a claim has been substantiated after the enactment of the VCAA, a veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has been no such allegation of prejudice in this case with regard to the instant claims.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the instant claims.  The evidence of record includes the service treatment records, VA treatment records, the VA examination reports and various private treatment notes.

The Veteran has not alleged that his right ankle and right knee disabilities have worsened since his last VA examinations.  Although the Veteran testified during his July 2011 hearing that his right knee symptoms now included locking and popping, these symptoms were reported during the January 2011 VA examination.   Moreover, the VA examination reports and the VA medical records may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the Veteran's claims file was not reviewed during the January 2011 VA examination, a review of his medical records was noted and the Veteran testified during the July 2011 hearing that he has not received treatment for his knee.  An examination is not rendered inadequate merely because the claims file was not reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the July 2011 hearing, the undersigned inquired where the Veteran received his VA treatment and the frequency of such treatment.  The Veteran was asked to describe the nature and severity of his right ankle and right knee symptoms.  He also testified why he believed that a higher rating was warranted for each disability.  The Board therefore concludes that it has fulfilled its duty under Bryant. 

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate his claims for increase.
Initial Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Knee Disability

The Veteran's right knee disability is currently rated by analogy under the diagnostic code for tenosynovitis and an unlisted disability.  

When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology. 38 C.F.R. §§ 4.20, 4.27. 

For tenosynovitis, a disability is rated on limitation of motion of the affected parts, as degenerative arthritis, except for gout.  38 C.F.R. § 4.71a, Diagnostic Code 5024. 

Limitation of leg flexion that is limited to 45 degrees warrants a 10 percent rating, limited to 30 degrees warrants a 20 percent rating while limitation to 15 degrees is rated as a maximum 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of leg extension warrants a 10 percent rating when limited to 10 degrees, a 20 percent rating when limited to 20 degrees, a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees and a maximum 50 percent rating when limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

For rating purposes, normal range of motion in a knee joint is zero degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves. These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.
 
The VA General Counsel has held that separate ratings could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Knee impairment with recurrent subluxation (partial dislocation) or lateral instability warrants a 10 percent rating if it is slight, a 20 percent rating if it is moderate and a maximum 30 percent rating if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Malunion of the tibia and fibula with a slight knee disability warrants a 10 percent rating, such malunion with a moderate knee disability warrants a 20 percent rating and such malunion with a marked knee disability warrants a 30 percent rating.  Nonunion of the tibia and fibula with loose motion that requires a brace warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Knee ankylosis at favorable degree in full extension or in slight flexion between zero degrees and 10 degrees warrants a 30 percent rating.  Knee ankylosis in flexion between 10 and 20 degrees warrants a 40 percent rating while such ankylosis in flexion between 20 and 45 degrees warrants a 50 percent rating.  Extremely unfavorable knee ankylosis in flexion at an angle of 45 degrees or more warrants a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved. If the limitation of motion is noncompensable, a 10 rating is warranted for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 20 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, 5003. 

A January 2008 VA general medicine examination reflected the Veteran's complaints of constant right knee pain, swelling, locking, buckling, popping and grinding.  He reported using a brace and Motrin with some success.  Flare-ups occurred with running or exercise and lasted for one day.  Physical examination was negative for crepitus or Drawer's sign.  Extension was to zero degrees with pain at zero degrees and flexion was to 140 degrees with pain at 140 degrees.  Strength was "5/5" and there was no muscle atrophy noted.  An accompanying X-ray revealed a normal right knee.  An addendum to this examination indicated that there was no pain on range of motion or flare-ups except as stated and there was no additional limitations by pain, fatigue, weakness or lack of endurance following repetitive use.  Following this examination, a diagnosis of right knee patellofemoral syndrome was made.

An April 2008 VA treatment note indicated that there was a slight Drawer's sign and patellar crepitus.

A January 2011 VA orthopedic examination reflected the Veteran's reports of right knee pain that affected his joint motion.  Deformities, giving way, instability, stiffness, weakness, incoordination, episodes of dislocation or subluxation, effusion, symptoms of inflammation or flare-ups were denied.  He reported being able to stand for 15 to 30 minutes and walk up to one-quarter of a mile with pain.  Physical examination found clicks or snaps without masses behind the knee, grinding, instability, a patellar or meniscus abnormality or abnormal tendons.  Gait was normal and there was no evidence of abnormal weight-bearing.  Flexion was from zero degrees to 113 degrees and extension was to zero degrees.  There was no objective evidence of pain or other additional limitations following repetitive motion.  An accompanying X-ray was unremarkable.  Following this examination and a review of the Veteran's medical records, a diagnosis of right knee patellofemoral syndrome was made.

During a July 2011 hearing, the Veteran testified that his knees interfered with certain aspects of his personal care, including bathing and dressing.  He also experienced knee popping and locking, particularly with activities such as climbing the stairs.

In considering the rating criteria for knee disabilities, and considering the Veteran's subjective complaints of right knee pain and other symptoms, the evidence of record shows that flexion was measured to be to 113 degrees, at worst, during the January 2011 VA examination.  Extension was found to be to zero degrees in both the January 2008 and January 2011 VA examinations.  And, while the Veteran's right knee motion, in degrees, is not to a level to warrant a compensable rating, the record evidence reflects the Veteran's reports of pain, swelling, and grinding, as well as his accounts of the functional impact that each has had on his usual occupational and daily activities.  Considering the objective finding of painful motion of the right knee shown on VA examination in January 2008, these reports by the Veteran, which the Board finds to be both competent and credible, would presumably account for some additional functional loss and would be the basis for the assignment of a 10 percent rating for the right knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, supra.  However, since the limitation of motion is not to a degree to warrant a 20 percent rating under Diagnostic Code 5260 or 5261, the Board finds that the Veteran does not meet the criteria for an evaluation in excess of 10 percent for the right knee.

A separate rating for recurrent subluxation or lateral instability is not warranted as the clinical evidence has been negative, and the Veteran has not alleged, such symptoms.  The clinical evidence has demonstrated that the Veteran retained a significant amount of right knee motion and the examinations and treatment records have consistently been negative for ankylosis.  The Veteran has not alleged, and the clinical evidence has not established, nonunion of the tibia and fibula.  In addition, the record was negative for X-ray evidence of right knee arthritis.  Accordingly, an increased rating is not warranted.  38 C.F.R. §§ 4.71a, 5003, 5024, 5256-5262.

Right Ankle Disability

The Veteran's right ankle disability is currently rated under the diagnostic code for limitation of ankle motion.

Moderate limitation of ankle motion warrants a 10 percent rating and marked limitation of ankle motion warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The normal range of motion of the ankle is from zero to 20 degrees of dorsiflexion and from zero to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

Ankylosis of the subastraglar or tarsal joint in a good weight-bearing position warrants a 10 percent rating and such ankylosis in a poor weight-bearing position warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5272.

Ankle ankylosis in plantar flexion of less than 30 degrees warrants a 20 percent rating.  Such ankylosis between 30 degrees and 40 degrees or in dorsiflexion between zero degree and 10 degrees warrants a 30 percent rating.  Such ankylosis at more than 40 degrees or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Malunion of the os calcis or astragalus with a moderate deformity warrants a 10 percent rating and a 20 percent rating with a marked deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5273.

Astragalectomy (surgical removal of the talus bone) warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5274.

A January 2008 VA general medicine examination reflected the Veteran's reports of ankle swelling, popping and grinding as well as pain two times per week.  He used Motrin with some success.  Flare-up lasted two to three days.  Physical examination found pain on palpation without edema.  Dorsiflexion was to 20 degrees with pain at 20 degrees and plantar flexion was to 45 degrees with pain at 45 degrees.  Reflexes in the brachial and ankles were 2+ bilaterally.  An accompanying X-ray revealed a normal right ankle.  An addendum to this examination indicated that there was no pain on range of motion or flare-ups except as stated and there was no additional limitations by pain, fatigue, weakness or lack of endurance following repetitive use.  Following this examination, a diagnosis of a right ankle strain was made.

An April 2009 VA ankle X-ray found soft tissue swelling overlying the lateral malleolus that may be related to a ligamentous injury.

An October 2009 VA treatment note indicated that the Veteran wore an ace wrap on his ankle most of the time and that his ankle swelled most of the time.  He reported a constant ache that was rated as "2-3/10."  The use of an assistive device or falls were denied.  Physical examination found mild edema at the lateral right ankle and that the lateral and dorsal surfaces were sore to palpation.  Range of motion was within normal functional limits.  There was dorsal pain with active dorsiflex and inversion with resistance to eversion, dorsiflexion and plantar flexion.  Gait was independent and there was a mild right limp.

A July 2010 private Functional Capacity Evaluation found right ankle dorsiflexion to be zero degrees, plantar flexion to be from zero degrees to 34 degrees, inversion to be from zero degrees to 18 degrees and eversion to be from zero degrees to 16 degrees.

An October 2010 VA treatment note found the vascular, neurological and musculoskeletal examination of the right ankle to be unremarkable.  An orthopedic examination found pain and discomfort in the ankle area.

During a July 2011 hearing, the Veteran testified that he had recently been prescribed an ankle brace.  He experienced ankle instability while walking but had not fallen.  His symptoms included this instability, pain, weakness, swelling and constant aching.

The Veteran's right ankle disability is rated as 10 percent disabling prior to January 26, 2011 for moderate limitation of ankle motion under Diagnostic Code 5271.  Dorsiflexion was found to be to zero degrees, at worst, in a July 2010 private Functional Capacity Evaluation and suggest that the Veteran had no dorsiflexion.  Such a limitation of motion would most closely approximate marked limitation of motion and would warrant a 20 percent rating.  See 38 C.F.R. § 4.71a, 5271.

The Veteran testified during his June 2011 hearing that a 20 percent rating for the entire appellate period would satisfy his appeal.  As the instant decision grants such a rating, this award of benefits satisfies and resolves the Veteran's appeal on this matter.  See Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) (claimant may limit an appeal to a specific evaluation).

Extra-schedular Consideration

Pursuant to § 3.321(b)(1) (2010), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Veteran's right knee disability is manifested by subjective complaints of pain, locking, popping and grinding with flexion that was limited to 113 degrees, at worst.  His right ankle disability is manifested by subjective complaints of swelling, popping, grinding and pain with dorsiflexion that was limited to zero degrees, at worst.  These factors are contemplated by the rating criteria.  There have been no reported factors outside the rating schedule.  Although the Veteran reported missing eight weeks of work during the past year in a January 2011 VA examination, this absence was due to his service connected lumbar spine disability and he had already been awarded a temporary total rating due to surgical convalescence under 38 C.F.R. § 4.30 for this period.  Hence, referral for consideration of an extra-schedular rating is not warranted.

Moreover, as evidence by the record, the Veteran is currently employed and has maintained full-time employment as a medical support assistant during the course of this appeal; as such, consideration of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), under 38 C.F.R. § 4.16(a)-(b), is not warranted.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).




ORDER

Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome is denied.

Entitlement to an initial rating of 20 percent for a right ankle strain prior to January 26, 2011, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

During the Veteran's July 2011 hearing, he testified that he received regular follow-up treatment for his back following his January 2010 L5-S1 hemilaminectomy and discectomy.  This treatment was received at the VA Medical Center (VAMC) in Richmond between March 2010 and March 2011.  Records from this facility dated through October 2010 are located in the claims file.  As these records have been adequately identified and are relevant to the instant claim for an increased rating for a lumbar spine disability, they must be obtained.  38 U.S.C.A. § 5103(a).

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should obtain updated records of the Veteran's treatment at the Richmond VAMC as identified by the Veteran during this July 2011 hearing.  Treatment records dated through October 2010 are located in the claims file.

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.

2.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


